Citation Nr: 0928586	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated at 70 percent 
disabling. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in June 2005, and a 
substantive appeal was received in September 2005.  In his 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled for February 2009, but the Veteran's 
then representative asked that the hearing be canceled and 
withdrew the hearing request.  

By rating decision in December 2008, the RO granted a total 
rating based on individual unemployability due to the 
Veteran's service-connected PTSD.  The following Board 
decision is limited to the issue of entitlement to a 
schedular rating in excess of 70 percent for the PTSD.  
Although the Veteran was assigned a total rating, the 
schedular rating issue is not rendered moot as a result. 


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of closest relatives, 
own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD in 
excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in July 2004.  
The letter predated the December 2004 rating decision which 
granted service connection for PTSD.  See id.  

Since the PTSD appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the July 2004 VCAA 
letter was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8- 2003 (Dec. 22, 2003); see also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VCAA letter notified 
the Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in October 2004 and 
November 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.



Analysis

Legal Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision:

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130.

Factual Background

In a March 2004 VA treatment record, the examiner noted that 
the Veteran appeared appropriately dressed.  His speech was 
normal and his affect appropriate.  His mood was anxious and 
dysphoric.  His thought processes appeared normal.  His 
thought content included thoughts of unworthiness.  He had no 
suicidal or homicidal ideation, plan, or intent.  He reported 
no hallucinations or other perceptive disorders.  He was 
oriented and attentive.  His recent and remote memory were 
acceptable but his immediate memory was poor.  His 
concentration was poor and his insight and judgment were 
fair.  

In an April 2004 VA report, the veteran appeared clean, 
casually dressed, friendly, and cooperative.  He was alert 
and well oriented to time, place, and person.  He evidenced 
no auditory or visual hallucinations.  His speech was clear 
and coherent.  His memory of immediate, recent, and remote 
events appeared intact.  His judgment was poor, especially 
concerning his abuse of alcohol.  There was no evidence of 
suicidal or homicidal thoughts or plans.  The examiner 
assigned the Veteran a GAF score of 60.  

In June 2004, the Veteran was discharged after completing an 
alcohol treatment program.  The discharge summary related a 
full range of PTSD symptoms including frequent nightmares, 
disturbed awakenings, daily intrusive thoughts, and emotional 
or physical reactivity to cues.  The Veteran also described 
persistent patterns of avoidance, emotional numbing, and 
feelings of detachment.  The Veteran experienced feelings of 
irritability and uncontrolled anger, hypervigilance, and 
panic attacks.  He also displayed a depressed mood.  He 
denied symptoms of mania, hallucinations, delusions, and 
obsessions or compulsions.  Upon examination, the Veteran 
appeared alert and attentive with appropriate grooming and 
normal psychomotor activity.  His mood was euthymic and his 
affect flexible with normal range.  His speech had a normal 
rate and rhythm.  He showed no hallucinations, delusions, or 
obsessions.  His thought processes were coherent and goal 
directed.  He displayed no homicidal or suicidal ideations.  
His insight and judgment were good.  

During an August 2004 Mental status examination, the Veteran 
appeared awake, alert, and oriented to person, place, and 
time.  He made good eye contact, was well-dressed and 
groomed, and appeared well-nourished.  His speech had a 
normal rate, rhythm, and tone.  His affect was appropriate 
and his mood was anxious and mildly depressed.  The Veteran 
demonstrated no disturbance of thought or perception.  His 
thought processes were logical and his insight and judgment 
were good.  The examiner assigned a GAF score of 55.  

The Veteran was afforded a VA examination in October 2004.  
At that time, he stated that his mental symptoms began 
between 1968 and 1969.  He listed his current symptoms as 
limited sleep with waking to nightmares and sweats.  He also 
noted isolation, depression, suicidal thoughts, rage, 
emotional numbness, a dislike of crowds, confined spaces, and 
dark rooms, trust issues, hypervigilance, and violent 
intrusive thoughts.  He received psychotherapy as well as 
medication to control his symptoms.  He noted one 
hospitalization in May 2004 relating to his psychiatric 
symptoms.  The examiner noted distressing recollections and 
dreams.  The Veteran used avoidance to cope.  He noted 
feelings of isolation and detachment, as well as a restricted 
affect that presents mainly as anger and irritability masking 
his significant depression and anxiety.  The Veteran also 
experienced difficulty sleeping, outbursts of anger, a 
persistent and exaggerated startle response, difficulty 
concentrating, and hypervigilance.  

Upon the mental status examination during the October 2004 VA 
examination, the Veteran was oriented.  His appearance and 
hygiene were not appropriate and showed signs of neglect, 
including clothes slightly soiled.  His behavior was 
appropriate. His affect and mood were abnormal with impaired 
impulse control and some unprovoked irritability and periods 
of violence.  The impaired impulse control affected his 
motivation as he avoided work and affected his mood by 
causing guilt over his outbursts.   His communication was 
abnormal with findings of defensiveness.  His speech was 
within normal limits.  He reported panic attacks as often as 
four times per month with each episode lasting for an entire 
day.  He had no delusions, hallucinations, or obsessional 
rituals.  His thought processes were appropriate and his 
judgment was not impaired.  His memory was mildly impaired to 
include forgetting names, directions, or recent events.  He 
did have suicidal ideation with some plan, but no action.  He 
showed no homicidal ideation.  The examiner assigned him a 
GAF score of 40.  In sum, the examiner remarked that the 
Veteran occasionally had some interference performing 
activities of daily living due to decreased motivation 
secondary to his disorders.  The examiner also noted the 
Veteran's difficulty establishing and maintaining effective 
work and social relationships because of anger, irritability, 
and social isolation.  The Veteran had no difficulty 
understanding commands and appeared to pose no threat of 
persistent danger or injury to himself or others.  

In an August 2005 statement from the Veteran's social worker, 
he noted that the Veteran had seen him for treatment of PTSD 
since April 2004.  He complained of nightmares, depression, 
and intrusive thoughts, as well as irritability that 
interfered with his job.  The Veteran continued to have panic 
attacks at the rate of several per day.  He noted Vietnam 
related dreams, which were sometimes disturbing, emotional 
detachment and numbness, and persistent flat affect.  The 
examiner noted that the Veteran developed deeper depression, 
which led to social isolation and greater irritability.  The 
Veteran had never been able to maintain consistent and 
adequate employment.  

In January 2008, the Veteran stated that the number and 
intensity of his anxiety attacks have decreased.  He reported 
brief and passing suicidal ideation without intent and no 
homicidal ideation.  Upon examination, the Veteran was 
oriented and casually attired.  His attitude was cooperative, 
hopeful, and positive.  His affect was euthymic and his mood 
was good with only a few downs.  His speech had a normal rate 
and rhythm with some dysarthria due to current dental work.  
The Veteran's thought processes were logical and sequential 
and his thought content was not psychotic.  He denied 
hallucinations and delusions.  His judgment was fair and his 
IQ/memory was above average.  His insight was noted as poor.    

In May 2008, the Veteran participated in a suicide risk 
assessment.  The Veteran reported that four days prior he had 
thoughts of shooting himself with his gun, but stated that he 
would not do that because he would not want his son to 
experience that.  He stated he has experienced suicidal 
ideation on and off since 2003.  

The Veteran was afforded another VA examination in November 
2008.  At that time, the Veteran reported that he did not 
have any nightmares or disturbing dreams that he remembers, 
although once or twice per week he does experience excessive 
sweating at night.  The Veteran also reported sleep 
disturbance twice per week.  He experienced intrusive 
thoughts on a daily basis followed by feelings of sadness.  
The Veteran demonstrated an intellectual irritability.  The 
examiner noted that the Veteran met the avoidance criteria.  
He also reported significant levels of hypervigilant behavior 
with occasional exaggerated startle.  The Veteran reported 
some passive suicidal ideation.  The Veteran maintained a 
good relationship with his son.  The Veteran also noted 
unemployment since 2005.  The Veteran's appearance was casual 
with somewhat soiled jeans.  He was capable of doing routine 
activities of daily living.  His leisure activities include 
mostly spending time on the internet.  The Veteran's 
inappropriate behavior related to his anger and irritability, 
which has improved with medication.  He also noted occasional 
use of an illicit drug.  Upon mental status examination, the 
Veteran's immediate, recent, and remote memory was 
satisfactory.  He was oriented in all spheres.  His speech 
was normal as to rate and volume although it was emotional in 
tone.  Thought process production was spontaneous and 
abundant.  Continuity of thought contained some rambling but 
the Veteran was goal-directed and relevant for the most part.  
Thought content contained no suicidal or homicidal ideation.  
There were no delusions, ideas of reference, or feelings of 
unreality.  The Veteran's mood was mildly depressed and his 
range of affect was restricted.  He was alert, responsive, 
and cooperative.  His judgment and insight were fair.  The 
examiner assigned a GAF score of 45 that day and noted a GAF 
score of 61 as the Veteran's highest functioning level in the 
previous year.  The examiner noted that the Veteran's PTSD 
symptoms are of sufficient duration, intensity, and frequency 
to preclude successful employment in any competitive work 
setting.  

Analysis

To meet the criteria for a 100 percent disability rating, the 
evidence must show total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.

There is no doubt that the Veteran's PTSD results in 
significant impairment.  This is reflected by the assignment 
of the current 70 percent rating.  The Board has carefully 
reviewed the evidence, but is led to the conclusion that the 
record simply does not demonstrate the types and degrees of 
the symptoms set forth as examples of the symptoms which 
would warrant assignment of a 100 percent schedular rating. 

In this regard, the Veteran's thought processes and 
communication are not grossly impaired.  In March 2004, his 
thought processes appeared normal.  In June 2004, the 
Veteran's thought processes were coherent and goal directed.  
In August 2004, his thought processes were logical.  In 
October 2004, his thought processes were appropriate, 
although his communication was noted as abnormal due to 
findings of defensiveness.  In January 2008, the Veteran's 
thought processes were logical and sequential and his thought 
content was not psychotic.  In November 2008, thought process 
production was spontaneous and abundant.  Continuity of 
thought contained some rambling but the Veteran was goal-
directed and relevant for the most part.

The Veteran does not have persistent delusions or 
hallucinations.  VA medical records dated March 2004, April 
2004, June 2004, October 2004, January 2008, and November 
2008 all reported that the Veteran did not present with 
delusions or hallucinations.  

The Veteran's behavior overall was not grossly inappropriate.   
In October 2004, the examiner noted the Veteran's behavior as 
appropriate.  In November 2008, the examiner noted that the 
Veteran's inappropriate behavior related to his anger and 
irritability, which the examiner also noted had improved with 
medication.  

The Veteran has not presented a persistent danger of hurting 
self or others.  In April 2004, there was no evidence of any 
suicidal thoughts or plans.  In March 2004 and June 2004, he 
displayed no homicidal or suicidal ideations.  In October 
2004, in spite of reported suicidal ideation, the examiner 
noted that the Veteran appeared to pose no threat of 
persistent danger or injury to himself or others.  In January 
2008, the Veteran reported brief and passing suicidal 
ideation without intent and no homicidal ideation.  In May 
2008, the Veteran reported that four days prior he had 
thoughts of shooting himself with his gun, but stated that he 
would not do that because he would not want his son to 
experience that.  In November 2008, the Veteran's thought 
content contained no suicidal or homicidal ideation.  
Overall, the Veteran never presented a persistent danger of 
hurting himself or others.  

The Veteran has shown more than intermittent ability to 
perform activities of daily living.  In April 2004, he 
appeared clean, casually dressed, friendly, and cooperative.  
In March 2004, the Veteran was appropriately dressed.  In 
June 2004, the Veteran appeared with appropriate grooming.  
In October 2004, his appearance and hygiene were not 
appropriate and showed signs of neglect, including clothes 
slightly soiled.  The examiner remarked that the Veteran 
occasionally has some interference performing activities of 
daily living due to decreased motivation secondary to his 
disorders.  In January 2008, the Veteran appeared casually 
attired.  In November 2008, the Veteran's appearance was 
casual with somewhat soiled jeans; however the examiner noted 
that he was capable of doing routine activities of daily 
living.  Although the Veteran's dress was noted as slightly 
soiled twice, the examiners never stated that the Veteran was 
incapable of performing activities of daily living.  In fact, 
the Veteran lived and performed activities of daily living 
independently.  

The Veteran at no point appeared disoriented to time or 
place.  He was noted as oriented in March 2004, April 2004, 
August 2004, October 2004, January 2008, and November 2008.  

The Veteran has shown no memory loss for names of closest 
relatives, own occupation, or own name.  He has however shown 
some memory loss at times regarding immediate memory.  In 
March 2004, his recent and remote memory were acceptable but 
his immediate memory was poor.  In April 2004, his memory of 
immediate, recent, and remote events appears intact.  In 
October 2004, the Veteran's memory was mildly impaired to 
include forgetting names, directions, or recent events.  In 
January 2008, the examiner noted his IQ and memory as above 
average.  

In sum, the Veteran's thought processes and communication are 
not grossly impaired.  He is not having persistent delusions 
or hallucinations.  He is not a persistent danger of hurting 
self or others.  He is not disoriented to time or place.  In 
general, the Veteran's behavior overall is not grossly 
inappropriate and he consistently is able to perform 
activities of daily living.  His memory loss is mild and 
affects immediate memory only.  The Board acknowledges some 
suicidal ideation, some inappropriate behavior to include 
irritability and anger, and some memory loss.  These types of 
symptoms, however, are already accounted for under the 70 
percent disability rating.  

Moreover, in determining that the next-higher 100 percent 
rating is not warranted, the Board has also on the Veteran's 
GAF scores.  Here, his scores ranged from 40 to 61.  The 
scores fail to show a consistent picture of the Veteran's 
symptoms as the Veteran's scores indicate a range from mild 
to serious impairment.  However, as considerations in 
evaluating a mental disorder must include the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission, the scores do indicate that the 
Veteran's symptoms are not consistently severe and he 
experiences periods of only mild impairment. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board acknowledges that VA has 
conceded the fact that the Veteran's only service-connected 
disability, PTSD, has resulted in unemployability.  This is 
evidenced by the RO's grant of a total rating based on 
individual unemployability.  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's PTSD symptoms squarely match the type and degree of 
the examples set forth under the criteria for the current 70 
percent schedular rating.  Consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in 
such a case where the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  See generally 
Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore 
finds that referral for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  

It should also be stressed that the criteria for a 100 
percent schedular rating for PTSD calls for total 
occupational and social impairment due to the types of 
symptoms set forth for such a rating.  Although the Veteran's 
PTSD may result in total occupational impairment due to the 
symptoms listed under the criteria for a 70 percent rating, 
there is still no showing of total occupational and social 
impairment due to the types of symptoms listed for a 100 
percent rating.  




ORDER

Entitlement to an increased initial rating for posttraumatic 
stress disorder, in excess of 70 percent disabling, is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


